The IAS court correctly concluded that the motion, although characterized as one for renewal, sought reargument. As such, the denial of the motion is not appealable, and the fact that plaintiff denominated it as a motion for renewal does not make it so (Matter of Biscaglio v Roshan Taxi, 43 AD2d 919). Plaintiff failed to allege new facts for the court’s consideration. The affidavit from its. audit supervisor, claimed to be dispositive, was merely cumulative of other information that had already been presented to the court. Concur — Sullivan, J. P., Kupferman, Ross and Kassal, JJ.